               Case 2:20-cv-00100-LGW-BWC Document 15 Filed 01/07/21 Page 1 of 3

                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court




                        In the United States District Court
                                                                                By CAsbell at 11:11 am, Jan 07, 2021




                        For the Southern District of Georgia
                                Brunswick Division
              CALVIN JAMES,                             *
                                                        *
                           Plaintiff,                   *      CIVIL ACTION NO.: 2:20-cv-100
                                                        *
                   v.                                   *
                                                        *
              FEDERAL BUREAU OF PRISONS                 *
              SOUTHEAST REGIONAL OFFICE; and            *
              JESUP FEDERAL CORRECTIONAL                *
              INSTITUTION,                              *
                                                        *
                           Defendants.                  *


                                                  ORDER

                   Presently before the Court is Plaintiff’s Motion for Relief

              from Judgment/Order, which has been docketed as a Motion for

              Reconsideration.          Dkt. No. 14.   According to Plaintiff, this

              Court dismissed his claims for “insidious reasons,” his claims

              have merit, and his motion to proceed in forma pauperis was not

              frivolous.     Id. at pp. 1-2.

                   A motion for reconsideration, or a Federal Rule of Civil

              Procedure 59(e) motion, is “an extraordinary remedy, to be

              employed sparingly.”         Smith ex rel. Smith v. Augusta-Richmond

              County, No. CV 110-126, 2012 WL 1355575, at *1 (S.D. Ga. Apr.

              18, 2012) (internal citation omitted).          “A movant must set forth

              facts or law of a strongly convincing nature to induce the court



AO 72A
(Rev. 8/82)
               Case 2:20-cv-00100-LGW-BWC Document 15 Filed 01/07/21 Page 2 of 3



              to reverse its prior decision.”        Id. (internal citation

              omitted).    “The only grounds for granting a Rule 59 motion are

              newly-discovered evidence or manifest errors of law or fact.”

              Jacobs v. Tempur-Pedic Intern., Inc., 626 F.3d 1327, 1344 (11th

              Cir. 2010) (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th

              Cir. 1999) (internal punctuation omitted)).        “A Rule 59(e)

              motion cannot be used to relitigate old matters, raise argument

              or present evidence that could have been raised prior to the

              entry of judgment.”    Id. (quoting Michael Linet, Inc. v. Village

              of Wellington, 408 F.3d 757, 763 (11th Cir. 2005) (alterations

              omitted)).

                   The Court discerns no reason to grant Plaintiff’s Motion.

              He fails to present any newly discovered evidence revealing this

              Court’s previously entered Order represents a manifest error of

              law or fact.   Contrary to Plaintiff’s assertions, this Court did

              not dismiss his claims for insidious reasons, nor did this Court

              offer any opinion regarding the relative merits of Plaintiff’s

              claims or motions.    Instead, the Court dismissed Plaintiff’s

              cause of action without prejudice based on Plaintiff’s failure

              to follow this Court’s Orders, despite Plaintiff having multiple

              opportunities to comply with these Orders.        Dkt. Nos. 10, 12.

              Accordingly, the Court DENIES Plaintiff’s Motion for

              Reconsideration.   The Court’s December 3, 2020 Order remains the




                                                 2
AO 72A
(Rev. 8/82)
               Case 2:20-cv-00100-LGW-BWC Document 15 Filed 01/07/21 Page 3 of 3



              Order of the Court, and this case remains closed.        Dkt. Nos. 12,

              13.

                    SO ORDERED, this 7th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 3
AO 72A
(Rev. 8/82)
